Norton, J.
charged the jury, that if plaintiff showed to their satisfaction that Ford had possession of the lot prior to defendant, the plaintiff was entitled to recover. If the jury found Wilson was in possession under Ford, the plaintiff must recover. If they believed Ford executed the mortgage, and Wilson stood by and saw Ford sign the same, and made no claim to the property, he, Wilson, is estopped from denying Ford’s title; and finally, if they found Ford was the original party in possession, plaintiff was also entitled to a verdict in his favor.
The jury found for plaintiff.